DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 26 March 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 10, and 20 is/are presented in independent form.

No priority is claimed. 

No IDS has been received.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both database management system (e.g. 0019) and data vector (e.g. 0023).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  it recites “The system of claim 1, The system of claim 1,”. It is believed that only one instance of this phrase was desired and that this was merely a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “information including a quantity of values included in the first tree data structure, a quantity of nodes in the first tree data structure, and/or a quantity of read operations and a quantity of write operations” and then comparing “the quantity of values to the quantity of nodes and the quantity of write operations to a threshold”; this is indefinite since the first phrase uses the conjunction “and/or” thereby under the broadest reasonable interpretation only including one of the listed elements and thus lacking the three required quantities of “values[,] nodes[,] and []write operations”. The claim is interpreted as the “and/or” instead being an “and” in order to make this latter claim limitation functional.
Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “the quantity of nodes” and “the quantity of write operations”, which lack antecedent basis within the claims.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “wherein removing the identified empty 
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of compressing a tree data structure (by traversing the tree’s lowest level, identifying and removing empty nodes, and constructing an intermediate level within the tree). 
This judicial exception is not integrated into a practical application because the additional elements of a “data processor” (claims 1, 10, and 20), “at least one memory” (claim 1), “a database management system” (claims 1, 10, and 20), and “non-transitory computer readable medium” (claim 20). The usage of the claims in relation to a database management system is merely generally limiting the claims to a field of use. See MPEP 2106.05(h). The other additional elements within the claims are simply generic components (“data processor”, “at least one memory”, “a database management system”, and “non-transitory computer readable medium”) recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than limitations to the field of use and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeetCode, 814. Binary Tree Pruning, published on or before 10 April 2018 (as evidenced by comments posted on the page), retrieved on 24 November 2021, retrieved from the Internet <URL: https://leetcode.com/problems/binary-tree-pruning/> (hereinafter LeetCode) in view of OpenDSA, “12.6 B-Trees”, indexed on 31 October 2019 (by web.archive.org), retrieved on 30 November 2021, retrieved from the Internet <URL: https://opendsa-server.cs.vt.edu/ODSA/Books/CS3/html/BTree.html; https://web.archive.org/web/20191031102356/https://opendsa-server.cs.vt.edu/ODSA/Books/CS3/html/BTree.html> (hereinafter OpenDSA).

As per claim 1, LeetCode teaches: 
determining to compress a first tree data structure (LeetCode at problem statement); and 
compressing the first tree data structure to generate a compressed tree data structure (LeetCode at problem solution), the compressing comprising: 
traversing, in response to the determining, the first tree data structure on a lowest level (LeetCode at recursive call to “containsOne(root)”); 
identifying, in response to traversing, empty nodes on the lowest level (LeetCode at “// If the left subtree does not contain a 1, prune the subtree….// If the right subtree does not contain a 1, prune the subtree.”); 
removing the identified empty nodes to compress the lowest level (LeetCode at “containsOne(TreeNode node)” – removal is the effect of this function)[.]

But LeetCode does not appear to disclose:
A system, comprising: 
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, cause operations comprising: 
determining to compress a first tree data structure associated with a dictionary of a database management system; and 
constructing, in response to the removing, a second level of the compressed tree data structure based on the compressed lowest level, the second level higher in the compressed tree data structure than the compressed lowest level. (Emphasis added).

constructing, in response to the removing, a second level of the compressed tree data structure based on the compressed lowest level, the second level higher in the compressed tree data structure than the compressed lowest level. However OpenDSA does teach this. OpenDSA shows that if the binary tree is a B-Tree, then removal of a node may trigger an underflow condition requiring in some cases the loss of a level of the tree. See OpenDSA at 12.6.1.1 following figure 12.6.7. In other words, removal of empty nodes at the lowest level of the tree may result in construction of a second higher level, based on the lowest level, in the tree data structure. It would have been obvious to one or ordinary skill in the art to incorporate the teachings of OpenDSA into the teachings of LeetCode in order to have the system construct, in response to the removing, a second level of the compressed tree data structure based on the compressed lowest level, the second level higher in the compressed tree data structure than the compressed lowest level. This would have been clearly advantageous as a B-Tree would self-balance yielding more efficient storage. The combination hereinafter LO.
Neither LeetCode nor OpenDSA explicitly disclose: determining to compress a first tree data structure associated with a dictionary of a database management system. (Emphasis added). However the differences in the claim limitations are only found in the nonfunctional 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the first tree data structure be associated with a dictionary of a database management system. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. The combination hereinafter LO.


For the limitations of claim 10, see the examiner’s remarks regarding claim 1.

For the limitations of claim 20, see the examiner’s remarks regarding claim 1.

As per claim 6 and 14, LO teaches the system of claim 1, wherein the traversing comprises traversing the first tree data structure from left to right on the lowest level (See LeetCode at Solution).

As per claim 8 and 16, LO teaches the system of claim 1, wherein removing the identified empty nodes to compress the lowest level comprises: 
removing a subset of the identified empty nodes on a portion of the first tree data structure (LeetCode at solution).

Claims 7, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeetCode in view of OpenDSA as applied to claims 1 and 10 above, and further in view of Bender et al. (U.S. PGPub No. 2011/0246503 A1) (hereinafter Bender).

As per claims 7 and 15, LO does not appear to explicitly disclose: The system of claim 3, wherein determining to compress the first tree data structure is based on a system load. However Bender does disclose making compression decisions based upon a system load. Bender at 0745. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bender into the combination of LO in order to determining to compress the first tree data structure is based on a system load. This would have been clearly advantageous as it would aid in efficient functioning of the system if rebalancing/compression is avoided at times when the system loads are relatively high. See generally Bender at 1294. The combination hereinafter LOB.

As per claim 9 and 17, LOB does not appear to explicitly disclose: the system of claim 1, The system of claim 1, the operations further comprising: 
execute a background process, the background process collecting information regarding the first tree data structure.


As per claim 18, see the examiner’s remarks regarding claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165